DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 recites the limitation "the first and third radial directions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the second and fourth radial directions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-49 and 51-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tully U.S. Patent No. 9,022,207.
Claim 1, Tully teaches a gap blocker 100 for a roller conveyor 10 including rollers 200 for conveying an object in a downstream longitudinal direction and a gap therebetween Fig. 1, the gap blocker 100 comprising: a body 120 to be positioned in the gap between the rollers 200; an upper blocking portion 110 of the body 120 to inhibit an object carried by the rollers 200 from falling through the gap; leg portions 122,124 of the body 120 connected to the upper blocking portion 110 at longitudinally spaced apart locations so that the leg portions 122,124 have a space therebetween extending in the longitudinal direction Fig. 1; the leg portions 122,124 having an initial, undeflected configuration with at least one of the leg portions 122,124 having a first orientation relative to the upper blocking portion 110; the leg portions 122,124 of the body 120 shiftable via 130 relative to one another to decrease a distance across the space 168 between the leg portions 122,124  to facilitate advancing the body 120 into the gap; the leg portions 122,124 of the body 120 having an operating configuration with the body 120 in the gap, the at least one of the leg portions 122,124 having the first orientation relative to the upper blocking portion 110 with the leg portions 122,124 in the operating configuration; upper contact portions 111 of the upper blocking portion 110 and lower contact portions 127 of the leg portions 112,124 for contacting the rollers 200 and supporting the body 120 in the gap; and outer surface portions 130 of the body 120 configured to be in clearance with the rollers 200 with body 120 in the gap and the leg portions in the operating configuration, the outer surface portions 130 of the body 120 intermediate the upper and lower contact portions 111,127 along the rollers 200 C5 L15-40.
Claim 2, Tully teaches the at least one leg portion 122,124 includes upstream and downstream leg portions Fig. 3 each having the first orientation thereof relative to the upper blocking portion 110 with the leg portions 122,124 in the initial, undeflected configuration and the operating configuration C5 L35-60.
Claim 3, Tully teaches the leg portions 122,124 include a first leg portion having a second orientation via 130 relative to the upper blocking portion 111 with the leg portions 122,124 in the initial, undeflected configuration and a different, third orientation relative to the upper blocking portion 110 with the leg portions 122,124 in the operating configuration.
Claim 4, Tully teaches the leg portions include a resilient leg portion 160 and the at least one leg portion 122,124, the resilient leg portion 160 configured to be deflected with the body in the gap and the leg portions 122,124 in the operating configuration.
Claim 5, Tully teaches the upper blocking portion 111 has a flat lower surface and the leg portions 122,124 include straight portions depending from the flat lower surface of the upper blocking portion 111 Fig. 3.
Claim 6, Tully teaches the straight portions of 122,124 are substantially perpendicular to the flat lower surface of the upper blocking portion 111 Fig. 3.
Claim 7, Tully teaches the outer surface portions 130 of the body 120 are outer surface portions 130 of the leg portions 122,124 that face the rollers 200 with the body 120 positioned in the gap Fig. 3.
Claim 8, Tully teaches the leg portions 122,124 include the outer surface portions 130; wherein the lower contact portions of the leg portions 122,124 include protrusions 132,134; and wherein the outer surface portions 160 extend from the protrusions 132,134 toward the upper blocking portion 110.
Claim 9, Tully teaches the lower contact portions 127 of the leg portions 122,124 include convex surfaces to contact the rollers 200 Fig. 3.
Claim 10, Tully teaches the leg portions 122,124 include the outer surface portions 130 of the body 120, the outer surface portions 130 comprising concave surface portions Fig. 3.
Claim 11, Tully teaches the upper blocking portion 110 includes an upper blocking surface 140 to extend longitudinally between the rollers 200; wherein the body 120 includes an intermediate portion 128 below the upper blocking portion 110, the upper blocking portion 110 configured to fit in the gap at a narrowest part of the gap in a longitudinal direction between the rollers 200; wherein the body 120 has a dimension in the longitudinal direction that continuously decreases as the body 120 extends from the upper contact portions 111 to the intermediate portion 140.
Claim 12, Tully teaches the leg portions 122,124 include the intermediate portion 128 of the body 120; wherein the lower contact portions 127 of the leg portions 122,124 include protrusions 132,134; and wherein the leg portions 122,124 have a dimension across the leg portions 122,124 in the longitudinal direction that continuously increases as the leg portions 122,124 extend downwardly away from the intermediate portion 128.
Claim 13, Tully teaches the lower contact portions 127 of the leg portions 122,124 are configured to form lateral line contacts with the rollers 120.
Claim 14, Tully teaches the body 120 has opposite lateral sides, a length extending laterally between the lateral sides, and a cross-section perpendicular to the length that is uniform from one lateral side to the other lateral side Fig. 3.
Claim 15, Tully teaches the body 120 is plastic C6 L30-50.
Claim 16, Tully teaches the body 120 has a unitary, one-piece construction Fig. 3.
Claim 17, Tully teaches the leg portions 122,124 are longitudinally aligned Fig. 3.
Claim 18, Tully teaches the leg portions 122,124 include a pair of upstream leg portions 122 and the at least one leg portion includes a downstream leg portion 124.
Claim 19, Tully teaches the leg portions 122,124 each include a base portion of 122 connected to the upper blocking portion 110 and a free end portion at 127 opposite the base portion of 122.
Claim 20, Tully teaches the body 120 has an upstream surface facing an upstream roller of the rollers 200 and a downstream surface facing a downstream roller 200 of the rollers Fig. 1; wherein the upstream and downstream surfaces extend respectively from the upper contact portions 111 of the upper blocking portion 110 to the lower contact portions 127 of the leg portions 122,124; wherein the upstream and downstream surfaces of the body 120 include the outer surface portions 160; and wherein the upstream and downstream surfaces of the body 120 are in clearance with the rollers 200 with the body in the gap and the leg portions 122,124 in the operating configuration.
Claim 21, Tully teaches gap blocker 100 for a roller conveyor 10 including rollers 200 for conveying an object in a downstream longitudinal direction and a gap between the rollers 200, the gap blocker 100 comprising: a body 120 to be positioned in the gap; an upper blocking portion 110 of the body 120 having upstream and downstream contact portions 112,113 configured to contact the rollers 200 above a narrowest portion of the gap; a resilient lower portion 160 of the body 120 having upstream and downstream lower protrusions 132,134 for contacting the rollers 200 via 130, the resilient lower portion 160 of the body 120 having a deflected configuration via 130 wherein the resilient lower portion 160 is narrower than the narrowest portion of the gap to permit the resilient lower portion 160 of the body 120 to be advanced through the narrowest portion of the gap and into an operative position below the narrowest portion of the gap Fig. 3; the resilient lower portion 160 of the body 120 having an undeflected configuration wherein the upstream and downstream lower protrusions 132,134 are below the narrowest portion of the gap; and upstream and downstream clearance surface portions at 122,124 of the resilient lower portion 160 of the body 120 intermediate the upper blocking portion 110 of the body 120 and the upstream and downstream lower protrusions 132,134 along a height of the body 120, the upstream and downstream surface portions at 122,134 of the resilient lower portion 160 of the body 120 configured to be in clearance with the rollers 200 with the body 120 in the operative position C5 L30-50.
Claim 22, Tully teaches the upstream and downstream lower protrusions 132,134 are configured to form lateral line contacts via 130 of 122,124 with the rollers 200.
Claim 23, Tully teaches the upstream and downstream lower protrusions 132,134 include convex surface portions Fig. 3; and wherein the upstream and downstream clearance surface of 122,124 portions are concave Fig. 3.
Claim 24. The gap blocker of claim 21 wherein the upstream and downstream lower projections 132,134 of the resilient lower portion 160 of the body 120 include contact surfaces of 122,124 that contact the rollers 200; wherein the resilient lower portion 160 of the body 120 includes junctures Fig. 3 of 122 between the contact surfaces of 122,124 and the upstream and downstream clearance surface portions at 122,124 of the resilient lower portion 160 of the body 120; and wherein the junctures are configured to be in clearance with the rollers 200 with the body 120 in the operative position.
Claim 25, Tully teaches the resilient lower portion 160 of the body 120 includes leg portions 122,124 that include the upstream and downstream lower protrusions 132,134 and the upstream and downstream clearance surface portions at 122,124.
Claim 26, Tully teaches the resilient lower portion 160 of the body 120 includes leg portions 122,124 connected to the upper blocking portion 110 at longitudinally spaced locations so that the leg portions 122,124 have a longitudinally extending gap therebetween Fig. 1.
Claim 27, Tully teaches the leg portions 122,124 include the upstream and downstream lower protrusions 132,124 and the upstream and downstream clearance surface portions of 122,124.
Claim 28, Tully teaches the resilient lower portion 160 of the body 120 includes a pair of leg portions 122,124 including the upstream and downstream lower protrusions 132,134 and the upstream and downstream clearance surface portions of 122,124; and wherein at least one of the leg portions 122,124 has a first orientation relative to the upper blocking portion 110 with the resilient lower portion 160 of the body 120 in both the deflected configuration and the undeflected configuration C5 L15-60.
Claim 29, Tully teaches the downstream upper contact portion of 122,124 and the downstream lower protrusion 132,134 are spaced apart along a first arc having a first radius of curvature that is more than half the height of the gap blocker with the resilient lower portion 160 in the undeflected configuration thereof Fig. 3.
Claim 30, Tully teaches the upstream upper contact portion of 122,124 and the upstream lower protrusion 132,134 are spaced apart along a second arc having a second radius of curvature that is more than half the height of the gap blocker with the resilient lower portion 160 in the undeflected configuration thereof Fig. 3.
Claim 31, Tully teaches the body 120 has opposite lateral sides, a length extending laterally between the lateral sides, and a cross-section perpendicular to the length that is uniform from one lateral side to the other lateral side Fig. 3.
Claim 32, Tully teaches the body 120 has a unitary, one-piece construction Fig. 3.
Claim 33, Tully teaches a roller conveyor 10 comprising: rollers 20 rotatable to convey an object in a downstream, longitudinal direction, the rollers 20 having outer diameters; a gap between the rollers 20; a drive member 400 extending around the rollers 200 to transfer rotation of one of the rollers 200 to the other roller 200, the drive member 400 having upper and lower portions 410 extending across the gap spaced apart from one another Fig. 1, the drive member 400 having a distance between the upper and lower portions 410 of the drive member 400; a gap blocker 100 supported in the gap by the first and second rollers 200, the gap blocker 100 having an upper blocking portion 110 above a narrowest portion of the gap, a lower portion of 122,124 below the narrowest portion of the gap, and an intermediate portion 128 extending in the narrowest portion of the gap Fig. 3; the gap blocker 100 having a height that is less than the outer diameter of either of the rollers 200 and that is less than the distance between the upper and lower portions 410 of the drive member 400 so that the gap blocker is in clearance with the drive member 400 Fig. 5.
Claim 34, Tully teaches the rollers 200 and the drive member 400 form an opening in the gap and the gap blocker 100 is sized to extend in the opening Fig. 5.
Claim 35, Tully teaches the drive member 400 is a polymeric o-ring 410.
Claim 36, Tully teaches the rollers 200 have circular outer surface portions that receive the drive member 400, the circular outer surface portions having respective minimum outer diameters; and wherein the height of the gap blocker 100 is less than the minimum outer diameter of at least one of the circular outer surface portions Fig. 5.
Claim 37, Tully teaches the rollers 200 include grooved portions 286 that receive the drive member 400, the grooved portions 286 having minimum outer diameters; and wherein the height of the gap blocker 100 is less than the minimum outer diameter of at least one of the grooved portions Fig. 5,15.
Claim 38, Tully teaches the rollers 200 are rotatable about respective axes; wherein the upper blocking portion 110 of the gap blocker 100 includes a first contact portion 112 contacting a first roller 200 of the rollers 200 and a second contact portion 113 contacting a second roller of the rollers 200, the first and second contact portions 112,113 contacting the first and second rollers 200 above the narrowest portion of the gap; wherein the first contact portion 112 is intermediate the first roller 200 and the upper portion 410 of the drive member 400 in a first radial direction from the axis of rotation of the first roller 200; and wherein the second contact portion 112 is intermediate the second roller 200 and the upper portion 410 of the drive member 400 in a second radial direction from the axis of rotation of the second roller 200.
Claim 39, Tully teaches the lower portion of 122,124 of the gap blocker 100 includes a third contact portion of 122 contacting the first roller 200 and a fourth contact portion of 124 contacting the second roller 200, the third and fourth contact portions contacting the first and second rollers 200 below the narrowest portion of the gap Fig. 5; wherein the third contact portion of 122 is intermediate the first roller 200 and the lower portion 410 of the drive member 400 in a third radial direction from the axis of rotation of the first roller 200; and wherein the fourth contact portion of 124 is intermediate the second roller 200 and the lower portion 410 of the drive member 400 in a fourth radial direction from the axis of rotation of the second roller 200.
Claim 40, Tully teaches the first and third radial directions of 100,200 extend at a first angle greater than 45 degrees; and wherein the second and fourth radial directions of 100,200 extend at a second angle greater than 45 degrees Fig. 5.
Claim 41, Tully teaches the upper portion 410 of the drive member 400 has a first longitudinal length between the rollers 200; and wherein the upper blocking portion 110 of the gap blocker 100 includes an upper blocking surface 111 to keep the object from falling through the gap, the upper blocking surface 111 having a second longitudinal length less than the first longitudinal length of the drive member upper portion 410.
Claim 42, Tully teaches the lower portion of the gap blocker 100 includes leg portions 122,124 having an installation configuration wherein the leg portions122,124  are closer together to permit the leg portions 122,124 to be advanced into the gap and an operating configuration wherein the leg portions 122,124 are farther apart.
Claim 43, Tully teaches the gap blocker 100 has leg portions 122,124 including the intermediate portion 128 and the lower portion at 127 of the gap blocker 100; and wherein the leg portions 122,124 are connected to the upper blocking portion 110 at longitudinally spaced locations so that there is a longitudinal gap between the leg portions 122,124 Fig. 3.
Claim 44, Tully teaches the upper blocking portion 110 includes upper contacting portions 140 contacting the rollers 200 above the narrowest portion of the gap and the lower leg portions 122,124 include protrusions 132,134 contacting the rollers 200 below the narrowest portion of the gap Fig. 5.
Claim 45, Tully teaches the intermediate portion 128 of the gap blocker 100 is spaced from the rollers 200  during roller conveyor operation 10.
Claim 46, Tully teaches the drive member 400 is of a polymer material and the gap blocker is of a plastic material C15 L1-40.
Claim 47, Tully teaches a roller conveyor 100 comprising: upstream and downstream rollers 200, the upstream and downstream rollers 200 having outer diameters; a drive belt 410 to contact the upstream and downstream rollers 200, the drive belt 410 being movable to rotate the upstream and downstream rollers 200 and cause the upstream and downstream rollers 200 to convey the object in a downstream, longitudinal direction; a gap between the upstream and downstream rollers 200; a gap blocker 100 supported in the gap by the upstream and downstream rollers 200, the gap blocker 100 having an upper blocking portion 110 above a narrowest portion of the gap, the gap blocker 100 having a lower upstream member at 127 including an upstream free end portion to contact the upstream roller 200 and a lower downstream member of 122,124 including a downstream free end portion to contact the downstream roller 200; wherein the lower upstream member and the lower downstream member of 122,124 are shiftable via 130 toward each other relative to the upper blocking portion 110 to a deflected configuration to facilitate removal of the gap blocker 100 from the gap; and wherein the gap blocker 100 has a height that is less than the outer diameter of either of the upstream and downstream rollers 200 so that the gap blocker 100 is in clearance with the drive belt 410 Fig. 5.
Claim 48, Tully teaches the upstream free end includes an upstream protrusion 132 for contacting the upstream roller 200 below the narrowest portion of the gap and the downstream free end portion includes a downstream protrusion 132 for contacting the downstream roller 200 via 127.
Claim 49, Tully teaches the lower upstream member and the lower downstream member of 122,124 are connected to the upper blocking portion 110 of the gap blocker 100 at longitudinally spaced apart locations so that the lower upstream and downstream members of 112,124 have a space therebetween extending in the longitudinal direction Fig. 3.
Claim 51, Tully teaches the upstream free end at 127 includes an upstream bottom surface of 127 having a first distance from the drive belt 410; and wherein the downstream free end portion includes a downstream bottom surface having a second distance from the drive belt 410 that is the same as the first distance Fig. 5.
Claim 52, Tully teaches the drive belt 410 includes an upper run to contact the upstream and downstream rollers 200, a lower run below the upper run and spaced from the rollers, and return portions connecting the upper and lower runs Fig. 1.
Claim 53, Tully teaches a stationary frame of 10, the upstream and downstream rollers 200 are rotatably mounted to the stationary frame of 10, and the drive belt 410 is movable relative to the stationary frame of 10 and the upstream and downstream rollers 200.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 50 is rejected under 35 U.S.C. 103 as being unpatentable over Tully U.S. Patent No. 9,022,207 in view of McKee U.S. Patent No. 8,365,899.
Claim 50, Tully does not teach as McKee teaches the gap blocker 2 has a vertical axis and the gap blocker is symmetrical about the vertical axis Fig. 3a. It would be obvious to one of ordinary skill to use the shape of the gap blocker of McKee into the invention of Tully as an alternative.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS